Citation Nr: 0716963	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1995 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In that rating decision, the RO denied entitlement to service 
connection for depression and found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for entitlement to service connection for a neck 
disability and migraine headaches.  The veteran filed a 
timely notice of disagreement to this rating decision.  

In an April 2005 rating decision, the RO granted service 
connection for a neck disability and, therefore, this claim 
is not on appeal.  The RO issued an April 2005 statement of 
the case regarding the two remaining issues and the veteran 
filed a timely substantive appeal, perfecting her appeal.  In 
an August 2005 rating decision, the RO granted service 
connection for headaches.  As the veteran has not appealed 
the disability rating or the effective date assigned to her 
service-connected headache disability, the August 2005 rating 
decision represents a complete grant of the veteran's appeal 
in regard to this claim as well.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Therefore, the only claim 
remaining on appeal is service connection for depression.

The Board notes that the examiner, in his March 2005 report, 
found that the veteran should be evaluated for post-traumatic 
stress disorder (PTSD) .  The RO is directed to contact the 
veteran and inquire as to whether she wishes to file a claim 
of service connection for PTSD and to take appropriate action 
based upon her response.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  The preponderance of the evidence indicates that the 
veteran does not currently have depression related to service 
or service-connected disabilities.


CONCLUSION OF LAW

Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as her claim is for entitlement to service connection 
and she was given specific notice with respect to the 
elements of a basic service-connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  

The Board notes that the veteran's April 2004 claim was 
submitted as a claim of entitlement to service connection for 
depression as secondary to her disabilities; the Board 
construes this as a claim that her depression is caused by 
her service-connected disabilities.  The veteran has not been 
provided with notice of the specific regulations regarding or 
elements of a secondary service connection claim.  The Board 
finds that the veteran is not prejudiced by this error 
because the veteran's claim is denied because the 
preponderance of the medical evidence indicates that the 
veteran does not have depression.  Without evidence of the 
claimed disability, remanding the veteran's claim to issue an 
additional VCAA notification letter regarding secondary 
service connection would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 541, 546 (1991)  See also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  Therefore, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA. 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the June 2004 letter was issued 
before the October 2004 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  The veteran was provided with a March 2005 VA 
psychiatric examination.  The Board finds that there is no 
duty to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that she has depression that is 
attributable to service or to her service-connected 
disabilities.  She is currently service connected for 
traumatic arthritis of the right hip, left shoulder and 
knees, bilateral pes cavus, hypothyroidism, hemorrhoids, a 
laparoscopy scar, headaches, and disabilities of the low back 
and cervical spine.

In a May 1999 report of medical history completed during 
service, the veteran marked that she had a history of 
depression or excessive worry.  A medical professional added 
a note to the record referencing the veteran's marking that 
she had a history of depression or excessive worry and 
notated that she had been diagnosed as having irritable bowel 
syndrome.  Although this notation is unclear, it would appear 
that the medical profession was indicating the veteran's 
history of depression or excessive worry was related to this 
diagnosis.  In a May 2000 report of medical history, the 
veteran again marked that she had a history of depression.  A 
medical professional added a note to this record indicating 
that this was mostly situational depression.  The medical 
professional noted her physical problems and noted that she 
was given Zoloft while pregnant.

The veteran noted that she has sought treatment for 
depression at the Waco VA Medical Center beginning in 2004.  
The claims file contains records from this Medical Center 
dated between March 2004 and July 2005.  These records do not 
indicate any psychiatric treatment.

The veteran underwent a VA examination in March 2005.  The 
veterans claims file was not available for review.  The 
veteran related that she had been placed on Zoloft during 
service for depression but that she could not tolerate the 
medication and discontinued its use.  The veteran reported 
that she was first seen by VA regarding her mental health in 
2004.  The veteran denied seeing a psychiatrist or other 
mental health provider while in service and did not see any 
one for a mental health problem before 2004.

During the interview, the veteran was tearful, but was lucid 
and well orientated.  The veteran stated that she is usually 
"happy go lucky" unless she begins talking about the things 
she feels, which causes her to cry even though she does not 
feel sad.  She stated that everything is looking up in her 
life presently.  

The examiner administered psychological testing.  After the 
interpretation of this testing, the examiner noted that the 
patient presented a complicated picture.  He noted that the 
veteran was being treated for depression but, based on the 
interview and on testing, there was no evidence of the 
presence of depression, with the exception of her becoming 
tearful during the interview.  The examiner noted that 
questioning regarding the tearfulness led to no further 
understanding regarding its origin, although the veteran 
indicated that she had displayed this symptom when talking 
about how she feels back to before service.

The examined indicated, however, that, based on the 
psychological testing, there was some evidence that the 
veteran had an anxiety disorder or possibly PTSD.  The 
examiner noted that the veteran did not report other clinical 
signs that are usually associated with PTSD, nor does she 
report any traumatic experiences.  The examiner found, 
however, that based on the inconclusive testing, that the 
veteran should be reevaluated for PTSD.

Analysis

The Board is aware that the veteran's representative has 
requested that the appeal be remanded for further psychiatric 
testing and to determine whether the veteran has an PTSD 
related to service.  The Board finds, however, that a remand 
is not warranted.  In her claim, the veteran contended that 
she has depression due to her service-connected disabilities.  
The veteran had not contended that she has PTSD directly 
related to service and specifically, during the psychiatric 
examination, she did not report any traumatic experiences.  
As noted in the introduction, the Board directs the RO to 
contact the veteran and inquire whether she desires to file a 
claim for PTSD.

The veteran has noted that she is currently treated for 
depression and that she currently has depression.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis.  
Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Further, the record does not contain medical evidence showing 
that the veteran has a current diagnosis of depression which 
has been related to her period of military service or to 
service-connected disabilities and, in his March 2005 
examination report, the examiner found that the veteran did 
not currently have depression. 
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
depression must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).




ORDER

Entitlement to service connection for depression is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


